: : . ¢
Case 7: 19- “Cr- -01296 Document 79 Filed on 09/24/19 in TXSD Page 1of4 134

United States District Court
Southern District of Texas ~

UNITED STATES DISTRICT COURT = SEP 9 4 2019
SOUTHERN DISTRICT OF TEXAS | ==" :

McALLEN DIVISION " David J. Bradley, Clerk

  

". UNITED STATES OF AMERICA
v. Criminal No. M-19-1296-S1

LUIS ANGEL ROSAS-JIMENEZ

 

also known as “Ferrari”

also known as “Orejon” .

 

JOSE ALFREDO CHAVEZ

- also known as “el Chivo” - ©
- MARCO ANTONIO ELIZONDO

 

 

JOSE ALFREDO ELISERIO, JR.
. ROLANDO CRUZ, JR.
_also known as “Rollie”
DANIEL ALEJANDRO VILLANUEVA-
. ROJAS § ©
-  §

SEALED SUPERSEDING INDICTMENT |

§

§

§

§

§

§

§

§

JORGE ELIAS MARTINEZ- CARRILLO §
: §
§

§

§

§

§

§

§

§

§

§

". ‘THE GRAND JURY CHARGES:
Count One |
Prom on or about May 5, 2019 through on or about May 7,. 2019, in the Southern District

of Texas and within the jurisdiction of the Court defendants, ok

LUIS ANGEL ROSAS-JIMENEZ
also known as “Ferrari” .

 

 

JORGE ELIAS MARTINEZ-CARRILLO
also known as “Orejon”
 

-Case 7:19-cr-01296 Document 79 Filed on 09/24/19 in TXSD Page 2 of 4

 

’ JOSE ALFREDO CHAVEZ
also known as “el Chivo”
MARCO ANTONIO ELIZONDO

 

{

. while aiding and abetting one another and others did unlawfully and willfully seize, confine,
kidnap, and abduct and otherwise hold for ransom, reward, or otherwise Jose Alfredo Eliserio, Jr.
~ and Rolando Cruz, Jr., and in committing and in furtherance of the commission of the offense the
defendants did use a means, facility, and instrumentality of interstate and foreign commerce,
_namely a cellular phone.
In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.
Count Two
From on or about May 5, 2019 through on or about May 7, 2019, in the Southern District
of Texas and within the jurisdiction of the Court, defendants,
LUIS ANGEL ROSAS-JIMENEZ
also.known as “Ferrari”.
JOSE ALFREDO ELISERIO, JR.
ROLANDO CRUZ, JR.
also known as “Rollie”
and
DANIEL ALEJANDRO VILLANUEVA-ROJAS
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
_ controlled substance involved was 100 kilograms or more of a mixture or substance containing a

detectable amount of marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).
 

Case 7:19-cr-01296 Document 79 Filed on 09/24/19 in TXSD Page 3 of 4

Count Three |

“On or about May 7, 2019, in the Southern District of Texas and within the jurisdiction of ©
the Court, defendant, |
| DANIEL ALEJANDRO VILLANUEVA-ROJAS |
an alien who had previously been denied admission, excluded, deported and removed, knowingly
: and unlawfully entered, attempted to enter, and was at any time found i in the United States, to wit:
- near Edinburg, Texas said defendant not having obtained the consent to reapply for admission i into
- the United States from the Attorney General of the United | States and Secretary of Homeland
Security, the successor, pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557.

In violation of Title 8, United States Code, Sections 1326(@).

| Count Four

On or about May 7, 2019, in the Souther District of Texas and within the jurisdiction of |
the Court, defendant, | | | i |
JORGE ELIAS MARTINEZ-CARRILLO

also known as “Orejon”

an alien who had previously been denied admission, excluded, deported and removed, ‘knowingly
and unlawll entered, attempted to enter, and was at any time found in the United States, to wit: |
near Edinburg, Texas said defendant not having obtained the consent to reapply for admission into
the United. States from the Attorney General of the United States and Secretary of Homeland

Security, the successor, pursuant to Title. 6, United States Code, Sections 202(3), 202(4), and 557.

In violation of Title 8, United States Code, Sections 1326(a).
 

Case 7:19-cr-01296 Décument 79 Filed on 09/24/19 in TXSD ,Page 4 of 4

Count Five.
On or about May 1, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendants,

J ORGE ELIAS MARTINEZ-CARRILLO
~ also known as “Orejon”

 

MARCO ANTONIO ELIZONDO-
while aiding and abetting one another and others did unlavwflly and willfully seize, confine,
kidnap, and abduct and otherwise hold: for ransom, reward, or otherwise Jose Alfredo Gomez also
known as“J oey Prince” and Taan Andres Alvarez also known as “Blame,” > and i in committing an and
- in furtherance of the commission of the offense the defendants did usé a means, facility, and
, instrumentality of interstate and foreign commerce, namely a cellular phone. | .
In violation of Title 18, United States Code, Sections 1201 (a)(1) and 2.
ce A TRUE BILL
an

RYAN K- PATRICK
"UNITED STATES ATTORNEY ~

2

' ASSIST. ITED STATES ATTORNEY
